Exhibit 10.4.4

NON-EMPLOYEE DIRECTOR EQUITY AWARD PROGRAM

UNDER

THE EMERITUS CORPORATION AMENDED AND RESTATED 2006 EQUITY

INCENTIVE PLAN

RESTRICTED STOCK AWARD NOTICE

Emeritus Corporation (the “Company”) hereby grants to you a Restricted Stock
Award (the “Award”) for shares of the Company’s Common Stock under the Company’s
Non-Employee Director Equity Award Program (the “Program”), which is
administered under the terms of the Company’s Amended and Restated 2006 Equity
Incentive Plan (the “Plan”). The Award is subject to all the terms and
conditions set forth in this Restricted Stock Award Notice (the “Award Notice”)
and in the Restricted Stock Award Agreement, the Program and the Plan, which are
incorporated into this Award Notice in their entirety.

 

Participant:    Grant Date:    Number of Restricted Shares Subject to the Award
(the “Shares”):    Fair Market Value Per Share on Grant Date (Informational, for
tax purposes):    Purchase Price (per Share):    Vesting Schedule:    The Award
will become vested and no longer subject to forfeiture on the business day
immediately prior to the first annual meeting of shareholders that occurs after
the Grant Date (the “Vest Date”), subject to your continued service as a
director through the Vest Date.

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice and the attached Restricted Stock Award Agreement.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement, the Program and the Plan set forth the entire
understanding between you and the Company regarding the Award and supersede all
prior oral and written agreements on the subject.

 

EMERITUS CORPORATION     PARTICIPANT

 

   

 

By:   Granger Cobb     Taxpayer ID:  

 

Title:   President and Chief Executive Officer     Address:  

 

     

 

       

 

Attachment:

1. Restricted Stock Award Agreement